Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
Filed 02/17/21   Case 17-10624   Doc 25
